Title: From Thomas Jefferson to Stael de Holstein, 12 June 1786
From: Jefferson, Thomas
To: Staël de Holstein, Eric Magnus, Baron de



Sir
Paris June 12. 1786

In compliance with your Excellency’s desire I will throw on paper such considerations as occur to me on the question ‘How may the island of St. Bartholomew be rendered instrumental for promoting commerce between Sweden and the United States?’ They will be rapid, undigested and incomplete; but a desire of contributing to bind the two Countries together in interest, and a respect for your Commands will induce me to hazard them. I shall make the Interests of Sweden the basis of my theory because we have no right to expect her to depart from them in order to promote ours.
Antient nations considered colonies principally as receptacles for a too numerous population and as natural and useful allies in times of war. But modern nations, viewing Commerce as an object of first importance, value colonies chiefly as instruments for the increase of that. This is principally effected by their taking commodities from the mother state, whether raised within herself, or obtained elsewhere in the course of her trade, and furnishing in return colonial productions necessary for her consumption or for her commerce of exchange with other nations. In this way the colonies of Spain, Portugal, France and England have been chiefly subservient to the advantages of their mother country. In this way too in a smaller degree, has Denmark derived utility from her American colonies; and so, also Holland, except as to the island of Saint Eustatius. This is by nature a rock, barren and unproductive in itself. But it’s owners became sensible that what Nature had denied it, Policy could more than supply. It was conveniently situated for carrying on Contraband trade with both the continents, and with the islands of America. They made it therefore an entrepôt for all nations. Hither are brought the productions of every other part of America, and the Dutch give in exchange such articles as, in the course of their commerce, they can most advantageously  gather up. And it is a question, on which they will not enable us to decide, whether, by furnishing American productions to the commerce of Holland, and by finding vent for such productions of the old world as the Dutch merchants obtain to advantage, the barren rock of Saint Eustatius does not give more activity to their commerce, and leave with them greater profits, than their more fertile possessions on the continent of South America. The Danes finding that their islands were capable of yeilding but moderate advantages by their native productions, have also laid them open to foreign commerce, in order to draw thro’ them articles which they do not produce in themselves, or not in great quantities. But these nations, only half emancipated from the fetters of commercial prejudices, have taken only half a step towards placing these institutions on their best footing. Both the Dutch and Danish freeports are under restrictions which discourage very much the operations of exchange in them.
The island of St. Bartholomew, lately ceded to Sweden, is, if I am rightly informed, capable of furnishing little of it’s own productions to that country. It remains then to make it the instrument for obtaining, through it’s intermediation, such American productions as Sweden can consume or dispose of, and for finding, in return, a vent for the native productions of Sweden. Let us suppose it then made a freeport without a single restriction. These consequences will follow. 1. It will draw to itself that tide of commerce which at present sets towards the Dutch and Danish islands, because vessels going to these are often obliged to negotiate a part of their cargoes at Saint Eustatius, and to go to Saint Thomas’s to negotiate the residue. Whereas, when they shall know that there is a port where all articles are free both for importation and exportation, they will go to that port which enables them to perform by one voiage the exchanges which hitherto they could only effect by two. 2. Every species of American produce, whether of the precious metals or of commodities, which Sweden may want for it’s own consumption, or as aliment for it’s commerce with other nations, will be collected, either fairly or by contraband, into the magazines of Saint Bartholomew. 3. All the productions which Sweden can furnish from within itself, or obtain to advantage from other nations, will in like manner be deposited in the magazines of St. Bartholomew, and will be carried to the several parts of America in paiment for what shall be taken from them.
If it be objected that this unrestrained license will give opportunity  to the subjects of other nations to carry on exchanges there in which Sweden will be no ways interested: I say 1. That there will be few of these operations into which the Swedish merchants will not be taken in the beginning or in the long run. 2. That there will be few of these exchanges into which Swedish productions will not enter, when productions of that nature are wanted in return. 3. But suppose neither Swedish merchants nor productions enter into the operation, what objections can Sweden have to other people’s meeting in one of her ports to carry on their commercial exchanges? On the contrary, would not every enlightened nation be glad if all others would come to her as a common center for commercial operations? If all the merchants who make the exchanges of commerce in Amsterdam, London, Lisbon, Leghorn, &c. would go by common consent to perform these operations in Stockholm, would that wise government obstruct such an assembly? If all the exchanges now made in the several ports of the two continents, and of the islands, of America, in Philadelphia for instance, Charlestown, St. Eustatius, Portobello, Rio Janeiro, were proposed to be transferred to the island of St. Bartholomew would that island be rendered thereby less able to promote the commerce of the mother-country?
These general observations have anticipated the answer to our question. How may the island of St. Bartholomew be rendered instrumental to the particular commerce between Sweden and the United states? The United states have much occasion for the productions of Sweden, particularly for it’s iron. For a part of this they can furnish indigo, rice, tobacco; and so far the exchange may be effected by the merchants of the two countries, in the ports of the United States or of Sweden. The surplus of their want they cannot take at all, unless Sweden will administer to them the means of paying for it. This she may do by receiving at St. Bartholomew whatever productions they will bring. They will of course send there flour, saltfish and other things wanting in the other ports of America, which, by the Swedish merchant at St. Bartholomews, will be run into those ports and exchanged for precious metals, or commerciable commodities; or the American merchant taking on himself those operations, will run his flour, or salt fish, into those ports himself, take cash or such commerciable articles as suit Sweden, and go with these to St. Bartholomew to pay for the iron he wants.
The interest of the United States then is that St. Bartholomew  be made a port of unlimited freedom; and such too is evidently the interest of Sweden. If it be freed by halves, the freeports of other nations, at present in possession of the commerce, will retain it over any new port offering no superior advantages. The situation of St. Bartholomew is very favourable to these views, as it is among the most Windward, and therefore the most accessible, of the West Indian islands. How far they may be seconded by the character of it’s port, the government of Sweden will best know, as they have taken the necessary informations on that point.
Unacquainted with the details of commerce, I am able to present only general views of this subject. They are such however as experience seems to have approved. They may appear founded on a want of attention to the laws of society, inconsistent with sound morality. But first let the line be drawn between the just and equal regulations of associated states, and the partial and oppressive rescripts of Metropolitan cupidity, and we shall see whether the Interloper, or the Legislator of Chili and Peru is on the right side of that line. They will need apology for another cause where it will be more difficult to be found; that is, as they offer nothing but what would have occurred, and in a better form, to yourself. No body is more sensible of this than myself; and I can expect your indulgence only by praying you to consider them, not as pretending to any information which you do not already possess, but as the offerings of that perfect esteem and respect with which I have the honor to be.
